Upon inspection of the Record, (without argument,) the Court's opinion was pronounced by Judge ROAN~, as follows.
The Court
is of opinion, that the judgments of both Courts are erroneous, in this; that the paper on which the judgment was rendered, was not a bond, such as would justify the motion under the Act ~f Assembly; there being no sum mentioned iii the penal part thereof; ai~d that the same, with the execution on which it was founded, ought to have been quashed, if a motion for that purpose had been made. The Judgments of both Courts arc therefore reversed, and the motion dismissed.